Citation Nr: 0722343	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for VA 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 RO decision that 
denied the benefits sought on appeal.  The veteran testified 
before the Board in April 2004.  The Board remanded the case 
for further development in November 2004.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's claimed disabilities include bilateral foot 
pain, left carpal tunnel syndrome, right carpal tunnel 
syndrome, asbestosis, stomach ulcers, left ear hearing loss, 
degenerative disc, lipomatous lesion of the left shoulder, 
gastrointestinal reflux disease, erectile dysfunction, 
chronic sinusitis, residuals of a displaced fracture of the 
left olecranon, benign prostatic hypertrophy, tinnitus, 
depressive disorder, and hypertension.  The right carpal 
tunnel syndrome, left carpal tunnel syndrome, degenerative 
disc disease, gastroesophageal reflux disease, tinnitus, and 
depressive disorder have been evaluated as 10 percent 
disabling, and the benign prostatic hypertophy has been 
evaluated as 40 percent disabling.  The remainder of the 
disorders were each evaluated as noncompensable.

3.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful position.

4.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
VA non-service-connected pension purposes have not been met.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17, and Part 4 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent letters in September 2001, February 2002, and 
January 2007; a November 2002 rating decision; a statement of 
the case in June 2003; and, supplemental statements of the 
case in September 2003 and August 2006.  The September 2001 
and February 2002 letters preceded the RO's initial 
adjudication and essentially satisfied VA's duties to notify 
the veteran with regard to evidentiary needs for nonservice-
connected pension claims.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  Thus, VA has 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication or even the final RO 
adjudication is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication (the August 2006 supplemental statement of the 
case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Indeed, the veteran has demonstrated knowledge of the 
evidentiary requirements by referring to all available 
treatment records and by providing non-VA treatment records.  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Also, VA has examined 
the veteran several times.  Thus, VA has fulfilled its duty 
to assist the appellant.  The Board now turns to the merits 
of the claim.

The Board has reviewed all of the evidence of record, 
including but not limited to the veteran's contentions, VA 
outpatient records, VA examination reports, and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
or totally disabled due to nonservice-connected disabilities 
not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521(a).  "Permanent and total disability" 
will be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  38 C.F.R. §§ 
3.340(b), 4.15.  Pension cases must be adjudicated applying 
both "objective" and "subjective" standards.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular rating for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

In this case, service records show that the veteran had 
active service from January 1973 to October 1974, which was 
during the Vietnam Era.  See 38 C.F.R. § 3.2.  In addition, 
his income  does not exceed the statutory limit.  However, as 
will be explained below, the evidence does not establish that 
the veteran is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.

The Board now turns to an examination of the three possible 
bases for pension claims.  

I.  38 C.F.R. § 4.15

First, by utilizing the VA Schedule for Rating Disabilities 
(rating schedule), a veteran may establish the presence of a 
lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a) 
(West 2002); 38 C.F.R. § 4.15 (2006).  This requires 
evaluating each disability under the appropriate diagnostic 
code and then 
combining the disability evaluations to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  In addition, if one suffers the permanent 
loss of the use of both hands or both feet, or of one hand 
and one foot, or of the sight of both eyes, or becomes 
permanently helpless or permanently bedridden, he will be 
considered permanently and totally disabled.  38 C.F.R. § 
4.15 (2006).

Disability evaluations are determined by evaluating the 
extent to which a veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006). 

In this case, however, the veteran does not have any of the 
disabilities that are listed in 38 C.F.R. § 4.15, nor does he 
have a disability that is rated as totally disabling under 
the schedule for rating disabilities.  The veteran's claimed 
permanent disabilities have been identified as bilateral foot 
pain, left carpal tunnel syndrome, right carpal tunnel 
syndrome, asbestosis, stomach ulcers, left ear hearing loss, 
degenerative disc, lipomatous lesion of the left shoulder, 
gastrointestinal reflux disease, erectile dysfunction, 
chronic sinusitis, residuals of a displaced fracture of the 
left olecranon, benign prostatic hypertrophy, tinnitus, 
depressive disorder, and hypertension.  The right carpal 
tunnel syndrome, left carpal tunnel syndrome, degenerative 
disc disease, gastroesophageal reflux disease, tinnitus, and 
depressive disorder have been evaluated as 10 percent 
disabling, and the benign prostatic hypertophy has been 
evaluated as 40 percent disabling.  The remainder of the 
disorders were each evaluated as noncompensable.  A review of 
the competent medical evidence and the applicable diagnostic 
criteria reflects that these evaluations have been 
appropriately assigned.  Further, there is no medical 
evidence showing any current treatment of asbestosis or 
residuals of a displaced fracture of the left olecranon.  
Accordingly, the Board will not discuss these particular 
disorders in support of the veteran's claim.  

A.  Bilateral Foot Pain

Diagnostic Code 5299-5284 provides that a 10 percent 
disability evaluation will assigned for moderate foot 
injuries.  Where the schedular criteria does not provide for 
a noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2006).

The May 2006 examination found the veteran to have antalgic 
gait with adequate balance, and his shoe did not have 
abnormal wearing.  It was also noted that he ambulated into 
the room without an assistive device.  The veteran's range of 
motion was within normal limits without any pain, and there 
was no pain upon palpation of the feet.  In addition, there 
was no evidence of crepitation, swelling, skin or vascular 
changes, flatfoot, hallux valgus, or edema.  As such, the 
noncompensable evaluation has been appropriately assigned.  

B.  Right and Left Carpal Tunnel Syndrome

Diagnostic Code 8515 provides that a 10 percent disability 
evaluation is assigned for mild, incomplete paralysis of the 
minor or major hand.  A 20 percent disability evaluation is 
warranted for moderate, incomplete paralysis of the minor 
hand, and a 30 percent disability evaluation is contemplated 
for moderate, incomplete paralysis of the major hand.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed.  38 C.F.R. § 4.69.  

The May 2006 VA examination found the dorsiflexion and 
plantar flexion of both wrists to be within normal range, 
including the ulnar and the radial deviation.  There was 
slight tenderness with the position phalen sign and tenel 
sign at the carpal tunnel regions of the median nerve on both 
wrists.  There was also evidence of decreased touch along the 
medial distributions of the right hand.  However, the muscle 
strength and apprehension of both hands were within normal 
limits, and there was no evidence of swelling.  Moreover, the 
examiner assessed the veteran as having mild carpal tunnel 
syndrome on both sides.  As such, the veteran has not been 
show to have met the criteria for a 20 percent disability 
evaluation.  Therefore, the Board finds the veteran does that 
the separate 10 percent evaluations for right and left carpal 
tunnel syndrome have been appropriately assigned.

C.  Stomach Ulcers and Gastrointestinal Reflux Disease

The rating criteria for Diagnostic Code 7304 are listed under 
Diagnostic Code 7305.  A 10 percent rating is assigned for 
mild gastric ulcer with recurring symptoms once or twice 
yearly.   A 20 percent disability evaluation is warranted for 
a moderate gastric ulcer with recurring episodes of severe 
symptoms two or three times per year average ten days in 
duration; or, with continuous manifestations.  Where the 
schedular criteria does not provide for a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2006).

The veteran told the April 2006 VA examiner that he 
experienced acid regurgitation, gas bloating indigestion, and 
occasional abdominal pain.  However he indicated that 
medication helped alleviate his symptoms, and he denied 
having any vomiting, hematemesis, tarry colored stool, or 
blood in his stool.  His weight was also noted to be stable, 
and his abdomen was nontender without any mass.  His bowel 
sound was normoactive.  In addition, the examiner indicated 
that an upper gastrointestinal series revealed a normal 
study.  As such, the Board finds that the veteran's stomach 
ulcers are appropriately assigned a noncompensable evaluation 
and that his gastroesophageal reflux disease is properly 
assigned a 10 percent disability evaluation.  

D.  Left Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

The results of the May 2006 VA examination correspond to 
Level I hearing for both the right and left ears.  When those 
values are applied to Table VII, it is apparent that the 
currently assigned noncompensable evaluation for the 
veteran's bilateral hearing loss is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85.  In addition, the Board notes 
that the veteran's disability does not meet the requirements 
of 38 C.F.R. § 4.86.   In this regard, veteran does not have 
puretone thresholds of 55 decibels or more at each of the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a 
puretone threshold of 30 decibels or less at 1,000 hertz and 
70 decibels or more at 2,000 hertz.  Furthermore, the 
application of 38 C.F.R. § 4.86 would not yield a higher 
evaluation.  Thus, the Board finds that the current 
noncompensable evaluation is appropriate 

E.  Degenerative Disc Disease

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

Prior to September 23, 2003, Diagnostic Code 5293 provided 
that a 10 percent disability evaluation was contemplated for 
mild intervertebral disc syndrome.  A 20 percent disability 
was warranted for moderate intervertebral disc disease with 
recurring attacks. 

Diagnostic Code 5292 also provided for the evaluation of 
limitation of motion of the lumbar spine.  A 10 percent 
disability evaluation was contemplated for slight limitation 
of motion, and a 20 percent disability evaluation was 
warranted when such impairment was moderate.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months. See Amendment to Part 
4, Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002). An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks.

In this case, the May 2006 VA examination found the veteran 
to have forward flexion to 70 degrees, extension to 10 
degrees, right and left lateral flexion to 15 degrees, and 
right and left lateral rotation to 20 degrees.   Straight-leg 
raising was negative on both side, and deep tendon reflexes 
were 2+ for both the knee and ankle.  The Babinski's sign was 
also negative, and the examiner commented that there was no 
sensory deficit in the lower extremities.  There was no 
indication that the veteran had any muscle spasm or that he 
had been prescribed bed rest by a physician during the 
previous twelve months.  Consequently, the Board finds that 
the 10 percent disability evaluation is appropriate in this 
case.  

F.  Lipomatous Lesion of the Left Shoulder

Diagnostic Code 7819 provides that benign skin neoplasms are 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7804, or 7805), or impairment of function.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck, and as such, are not applicable 
in this case.  However, Diagnostic Codes 7801 and 7802 
provide criteria to evaluate scars other than of the head, 
face, or neck.  Under Diagnostic Code 7801, a 10 percent 
evaluation is warranted for scars that are deep or that cause 
limited motion in an area or areas exceeding six square 
inches (39 centimeters).  

Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is assigned for a superficial scar that is painful 
on examination.  Diagnostic Code 7805 indicates that other 
scars should be rated on limitation of function of affected 
part.  

VA medical records dated in October 2002 document the veteran 
as having a six centimeter by four centimeter on his left 
shoulder, which was moveable.  He did not have any other 
lipoma masses.  It was also noted that his extremities were 
within normal limits with normal strength and range of 
motion.  The treating physician noted that the lipoma was 
unremarkable, except that it caused the veteran some 
discomfort when he slept on it.  The veteran was later seen 
in March 2005 at which time he indicated that the lipoma was 
no longer painful and did not cause him problems.  Moreover, 
VA medical records dated in March 2006 noted that the lipoma 
was asymptomatic.  As such, the Board finds that the 
noncompensable evaluation has been appropriately assigned.  


G.  Erectile Dysfunction

Diagnostic Code 7522 provides that a 20 percent disability 
evaluation is warranted when there is a deformity of the 
penis with loss of erectile power.  Where the schedular 
criteria does not provide for a noncompensable evaluation, 
such an evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2006).

The medical evidence of record does not show the veteran to 
have a deformity of the penis.  Instead, he has only 
complained of impotency for which he has been prescribed 
medication.  Thus, the only symptom attributable to erectile 
dysfunction is impotency, which is occasionally treatable 
with medicine.  This manifestation alone without related 
deformity of the penis is insufficient for the granting of a 
compensable evaluation under Diagnostic Code 7522.  

H.  Chronic Sinusitis

Under Diagnostic Code 6512, a noncompensable evaluation is 
assigned when sinusitis is detected by x-ray only.  A 10 
percent disability evaluation is warranted when there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (four to six weeks) antibiotic treatment, 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. 

Although the veteran's treatment records diagnose the veteran 
as having chronic sinusitis, the April 2006 VA examiner 
stated that the veteran did not have purulent nasal discharge 
or polyp and noted that the frontal and maxillary sinuses 
were not tender.  In fact, VA medical records dated in June 
2006 document the veteran as having reported that nasal 
saline washes and guaifenesin were very helpful.  As such, 
the Board finds that a noncompensable evaluation was properly 
assigned.  




I.   Benign Prostatic Hypertrophy

Diagnostic Code 7527 provides that residuals of prostate 
gland injuries, infections, and hypertrophy should be 
evaluated as voiding dysfunction or urinary tract infection, 
which ever is predominant.  A 30 percent disability 
evaluation represents the maximum schedular rating available 
under the criteria for urinary tact infections.  However, 
under the criteria for voiding dysfunction, a 60 percent 
disability evaluation is warranted for continual urinal 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times a day.  

The veteran told the April 2006 material that he had a 
frequency of 20 times per day as well as urgency with weak 
and narrow urinary stream.  However, there is no medical 
evidence showing that he requires the use f an appliance or 
wears absorbent materials that must be changed at least four 
times per day.  Therefore, the Board finds that the 40 
percent disability evaluation is appropriate.    

J.  Tinnitus

The Federal Circuit recently affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  In view of that decision, the 
Board concludes that an evaluation in excess of a single 10-
percent for tinnitus is precluded by law.  Therefore, a 10 
percent disability evaluation is appropriate.

K.  Depressive Disorder

Diagnostic Code 9434 provides that a 10 percent disability 
rating will be assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.   A 30 percent 
disability rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The August 2006 VA examination found the veteran to be 
casually dressed in neat and matching clothing, and he had a 
well trimmed beard.  His speech was soft in tone and volume, 
but easily understood.  His mood was rather dysphonic, and 
his affect was mood congruent, which was generally broad in 
range.  It was noted that the veteran did not engage in any 
unusual or inappropriate behaviors.  The examiner did 
indicate that the veteran reported a vague sensation of 
someone calling his name or seeing movement out of the corner 
of his eye, but commented that the descriptions did not 
constitute a full hallucinatory experience.  In fact, he 
stated it was hyperarousal and noted that the veteran did not 
have perceptual deficits.  The veteran did not describe any 
obsessive or compulsive behavior or rituals, and he denied 
having any episodes of a panic disorder or symptoms.   The 
veteran was also noted to be well oriented.  His remote 
memory was intact, and his recent memory was good.  His 
concentration was also considered to be fair to good, and it 
was noted that his thought process, communication, and 
activities of daily living were not significantly impaired.  
The Board does observe that the veteran reported having sleep 
impairment, but the examiner commented that his insomnia 
appeared to be related to his alcohol abuse.  In addition, 
the examiner commented that that the veteran's symptoms were 
moderate or less and indicated that there have been episodes 
of remission in terms of mood functioning.  The veteran's 
Global Assessment of Function score (GAF) was listed as 61.  
A GAF score between 61 and 70 is assigned for some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
relationships. See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition of the American Psychiatric Association in the 
rating schedule).  Based on the foregoing, the Board that the 
10 percent disability evaluation for a depressive disorder is 
appropriate.    

L.  Hypertension.

Under Diagnostic Code 7101, a 10 percent disability 
evaluation is contemplated when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more; or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2006).

The April 2006 VA examiner noted that the veteran was 
actually diagnosed with hypertension three weeks earlier and 
that his blood pressure was controlled with medication   He 
had three blood pressure recordings during the examination, 
which were listed as 150/93, 161/80, and 152/82.  As such, 
the Board finds that the veteran was appropriately assigned a 
noncompensable evaluation for his hypertension.  

M.  Computation

Applying the evaluations assigned above to the Combined 
Ratings Table at 38 C.F.R. § 4.25, the Board finds that the 
veteran's non-service-connected disabilities warrant at most 
a 70 percent combined evaluation.  This 70 percent evaluation 
represents the average wage-earning impairment caused by 
those disabilities that are not the result of the veteran's 
own willful misconduct.  Based on this combined evaluation, 
which does not indicate permanent and total disability under 
the "average person" standard, the Board may not grant 
entitlement to VA pension benefits pursuant to 38 U.S.C.A. 
§ 1502(a); 38 C.F.R. § 4.15.





II.  38 C.F.R. §§ 4.16(a), 4.17

Second, a veteran may establish that he is permanently and 
totally disabled for pension purposes even absent a combined 
one-hundred percent schedular evaluation by proving he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R. 
§§ 4.16(a), 4.17 (2006).  Total disability will be considered 
to exist where there is impairment of mind or body which is 
sufficient to render impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
disabled veteran. 38 C.F.R. § 3.340.  Full consideration must 
be given to unusual physical or mental defects in individual 
cases.  38 C.F.R. § 4.15.  

For pension purposes, however, the ratings for the permanent 
disabilities must meet certain minimum requirements.  If 
there is only one such disability, it must be ratable at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one hundred percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.  

In this case, as previously shown, the veteran does have at 
least one disability rated at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent.  As such, he meets the minimum requirements 
under 38 C.F.R. §§ 4.16(a), 4.17.  However, the evidence of 
record does not show that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
disabilities.  

The Board does observe that the veteran has reported being 
unemployed.  However, the fact that the veteran is unemployed 
or has difficulty obtaining employment is not enough.  As 
noted above, the question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  

At his August 2006 VA mental examination, the veteran 
indicated that he last worked in December 1999.  He denied 
being unable to work due to any mental disorder and instead 
claimed that his spine disability rendered him unemployable.  
Although the May 2006 VA spine examiner indicated that any 
activity requiring extensive exertion of his low back would 
most likely provoke a flare-up, he also stated that it would 
not preclude him from any occupational opportunity.  In 
addition, the April 2006 VA general medical examiner 
specifically commented that the veteran did not have any 
medical condition that would cause any impairment in his 
activities of daily living or would prevent employability.  
As such, the Board finds that the objective medical evidence 
of record does not show that the veteran's disabilities would 
render him unemployable. 

Thus, the Board concludes that while the veteran undoubtedly 
has industrial impairment as a result of his disabilities, as 
evidenced by his combined 70 percent disability evaluation, 
the evidence does not show that these disorders preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2006).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the veteran's overall 
impairment to his earning capacity due to his disabilities.  
Therefore, the Board may not grant the veteran entitlement to 
VA pension benefits pursuant to 38 U.S.C.A. § 1502(a) and 38 
C.F.R. §§ 4.16(a), 4.17.

III.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)

Third, in a case such as this, where the veteran's disability 
evaluations fail to meet the aforementioned requirements, a 
permanent and total disability rating for pension purposes 
may still be granted on an extraschedular basis if the 
veteran is unemployable by reason of disability, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b) (2006).

The veteran in this case is 55 years old and has obtained a 
high school diploma.  He also attended a public university in 
an automobile mechanic's program.  Upon completion of that 
program, he was drafted into the military during which time 
he worked as a power generator mechanic.  Following his 
military service, the veteran worked in various, similar jobs 
through 1977.  He was then hired by a railroad where he 
worked for a total of 23 years, but he had only 10 years of 
actual work because of multiple layoffs that had occurred.  
In light of these facts, the Board is of the opinion that the 
veteran clearly has the education, training, and experience 
to obtain employment.  

The veteran asserts, however, that he is incapable of 
employment because of his disabilities.  As discussed above, 
the record does not support this assertion.  Although the 
type of work may be limited, the veteran is physically and 
mentally able to work.  In fact, the April 2006 VA general 
medical examiner specifically stated that the veteran did not 
any medical condition that would cause any impairment in his 
activities of daily living or would prevent employability.  
The veteran has held employment positions in the past, and in 
consideration of his work history, his age, and his 
education, there has been no showing that he is precluded 
from employment.  There is also no indication that any other 
agency, such as the Social Security Administration, has 
determined that the veteran is currently unemployable.  
Having considered the combined effect of disability, age, 
education, and occupational history, the Board concludes that 
the preponderance of the evidence is against an award of a 
permanent and total disability evaluation for pension 
purposes under 38 C.F.R. §§ 3.321(b)(2); 4.17(b), on an 
extraschedular basis.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board 
concludes that a permanent and total disability evaluation 
for pension purposes is not warranted.  

ORDER

A permanent and total disability rating for VA non-service-
connected pension purposes is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


